DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 01/31/2022.  Claim(s) 1, 4-8, 10, and 12-20 are presently pending.  Claim(s) 1, 4-8, 10, 12-15, and 19 is/are amended.  Claim(s) 2-3, 9, and 11 is/have been cancelled.
Response to Amendment
The objections to claims 1, 5-8, 12-15, and 19 are withdrawn in light of the submitted amendments to the claims.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendments to the claims.
The rejection of claims 1-2, 5-9, and 12-14 under 35 U.S.C. 103 is withdrawn in light of the submitted amendments to the claims.

Allowable Subject Matter
Claim(s) 1, 4-8, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein the first side piece comprises two axial side tabs extending radially upwardly from the first flange surface of the first side piece, and wherein the second side piece comprises two axial side tabs extending radially upwardly from the first flange surface of the first side piece” in lines 32-35, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior 
Specifically, while Hansen ‘502 (US Pat. Pub. No. 2006/0222502 A1) discloses first and second flange pieces as claimed (see para. 15 of the Non-Final Rejection of 10/29/2021), to the Examiner’s best knowledge, neither Hansen ‘502 nor any other reference within the art teaches the claimed axial tabs according to the context of the present claim 1.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engines) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the limitation “wherein the first side piece comprises a circular groove extending radially downwardly from the first flange surface of the first side piece, and wherein the second side piece comprises a circular groove extending radially downwardly from the first flange surface of the second side piece” in lines 39-42, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Hansen ‘502 (US Pat. Pub. No. 2006/0222502 A1) discloses first and second flange pieces as claimed (see para. 15 of the Non-Final Rejection of 10/29/2021), to the Examiner’s best knowledge, neither Hansen ‘502 nor any other reference within the art teaches the claimed circular groove according to the context of the present claim 8.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engines) discloses all of the limitations of claim 8, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 8 to be obvious.  While Krutzfeldt (US Pat. Pub. No. 2009/0016889 A1) includes 
Regarding claim 15, the method step limitations “disposing the mid piece onto the bolt and inserted between the inner surface of the first side piece and the inner surface of the second side piece” and the subsequent method step limitation of “rotating the mid piece such that the L-shaped axial side surfaces align with the L-shaped top surface of the first side piece and the L-shaped top surface of the second side piece respectively” in lines 25-27, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Hansen ‘502 discloses the claimed L-shaped axial side surfaces and L-shaped top surfaces (see para. 9 of the Non-Final Rejection of 10/29/2021), Hansen ‘502 does not disclose the method step of rotating these features into alignment after the mid piece is already disposed onto the bolt and between the inner surface of the first side piece and the second side piece.  Rather, the geometry of Hansen ‘502 prevents such rotation once the mid piece is inserted even partially within the space between the side pieces, as is visually apparent from Fig. 2-5 of Hansen ‘502.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine engines) discloses the cited limitations above or all of the limitations of claim 15, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 15 to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745